Mr. Justice Figueras
delivered the following opinion of the court:
In this case there is no hill of exceptions nor any statement of facts. On the 20th day of September, 1904, insular policeman José O. Vázquez filed before the Municipal Court of Ponce a complaint duly sworn to against Arturo Bamos (a) Sapi for disturbing the peace, and the defendant was sentenced to sixty days in jail with costs, in accordance no doubt with section 368 of the Penal Code. The defendant appealed to the District Court of Ponce. He pleaded not guilty and was tried on October 29, 1904; the judgment appealed from was affirmed, and he was sentenced to the said term of sixty days, which he was to serve in the jail of Ponce, and to the payment of costs.
The defendant toot an appeal from this judgment to this Supreme Court by virtue of the right granted him by the act providing for appeals in criminal cases, approved May 28, 1904. The appellant was not represented by counsel. There is nothing in the record tending to show that he has been deprived of any right to which every defendant is entitled under the law, nor is there any ground for a reversal of the *280judgment, and therefore the same should be affirmed, with costs against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
Mr. Justice Wolf did not sit at the hearing in this case.